Detailed Office Action
The communication dated 10/25/2022 has been entered and fully considered.
Claims 28-31 are new.  Claims 15 and 19 have been amended.  Claims 15-31 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In light of amendment the 112(b) rejection has been withdrawn.
Applicant argues that BHATIA does not disclose “after the contacting step, collecting treated green liquor dregs for reuse”.  Applicant argues that recirculation is neither analogous to nor does it teach or suggest or contemplate collection and or recirculation of a solid component for reuse use such as green liquor dregs in BHATIA I or II.
	In response “for reuse” is an intended use and only collecting must occur.  Never the less when there is recirculation the slurry which contains 1% green liquor dregs the slurry must be “collected” before reuse and is by matter of fact reused.
	The applicant seems to suggest that “recirculation” a scrubbing solution is not analogous.  It is not clear why.  The recirculation is a collecting step (and even claimed as such see instant claim 28).  The applicant then seems to argue that the amount of green liquor dregs added is only a catalytic amount.  However, the combination of BHATIA I and II uses 1% GL dregs with a total solids content of 3% [see e.g. rejection below].  The amount of green liquor dregs alone (1%) falls within the claimed range of instant claims 17 and 18 for total dry solids.  The applicant cannot argue that the solids amount of GL dregs is too low (only a catalytic amount) when it falls within a later claimed range.  Further, instant claims 17 and 18 are to total dry solids not just the weight of GL dregs present (that is an even lower amount of GL solids could be used as long as total solids was at or above 1%).
The Examiner withdraws the rejection towards EITNER and KARI.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the collecting step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets claim 28 as dependent upon claim 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over Air pollution control in kraft pulp mills by BHATIA et al., hereinafter BHATIA I, in view of Scrubbing of Recovery Furnace Stack Gases with Alkaline Suspensions of Activated Carbon by BHATIA et al., hereinafter BHATIA II.
As for claims 15, 19, and 20, BHATIA I discloses contacting the flue gas from a pulp mill recovery boiler (a recovery boiler burns black liquor a renewable fuel; the burning of the fuel produces CO2) with an alkaline scrubbing liquid which comprises activated carbon [Figure 7 and pg. 85 col. 1 Aqua Nuchar (an activated carbon) + Na2CO3].    BHATIA discloses that the liquid is recirculated and obtains a pH of 8.5 to 8.9 during recirculation [pg. 84 col. 1 reaction (1)].  As such when the alkaline scrubbing liquid is bled off [Figure 7] it will have a pH of 8.5 to 8.9 which falls within the claimed range.
BHATIA I explicitly discloses that the activated carbon can be supplied by green liquor dregs and states an advantage is that they are available for the cost of collection [pg. 84 col. 1 par. 1].
BHATIA I fails to explicitly disclose what the composition of the alkaline solution is when green liquor dregs are used.
BHATIA II by the same author discloses that a solution of green liquor dregs and sodium carbonate can be uses as a recovery boiler scrubbing suspension [abstract].  This is because the green liquor dregs have 25% carbon content [pg. 684 Figure 9]. The total solids is 3% [% Na2CO3 and 1% G.L. dregs [pg. 684 Figure 9] which falls within the claimed range.
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known GL dregs alkaline solution of BHATIA II for the alkaline solution of BHATIA I.  The person of ordinary skill in the art would be motivated to do so by BHATIA I which states that green liquor dregs are a good substitute for activated carbon as they contain activated carbon and are not costly [pg. 84 col. 1 par. 1].  The person of ordinary skill in the art would expect success as BHATIA I recommends this course of action and BHATIA II shows a 91% H2S removal efficiency and an 81% TR removal efficiency which is higher than an alkaline solution of sodium carbonate alone.
As for claim 16, the flue gas of BHATIA I passes first to the venturi scrubber at 300 degrees F (149 degrees C) which falls within the claimed range [pg. 90 col. 1].  BHATIA I discloses the temperature of the scrubber is maintained at 60-70 degrees C which falls within the claimed range [pg. 84 col. 1 reaction 1].
As for claims 17 and 18, BHATIA II discloses the total solids is 3% [% Na2CO3 and 1% G.L. dregs [pg. 684 Figure 9] which falls within the claimed range.
As for claim 21, BHATIA I discloses a bubbling scrubber can be used [pg. 85 col. 1].   Additionally, the TCA column will bubble the flue gas as it moves up the column [pg. 87 Figure 4].
As for claim 22, BHATIA I discloses a venturi scrubber which is fed both with pumped circulated alkali solution and the gas [Figure 7] from the venturi scrubber the liquid is injected into the turbulent contact absorber [Figure 7].
As for claims 23-27, BHATIA I discloses the TCA absorber which has the gas flow up while the liquid flows down [Figure 4] which is countercurrent.  BHATIA also discloses the turbulent contact absorber which has the alkaline solution spraying down while the flue gas travels up [Figure 7].
As for claims 30, the green liquor dregs are mixed with Na2CO3 solution.  The mixing of the dregs with Na2CO3 can be considered a pretreatment.  Further, the suspension is recirculated with GL dregs.  The first pass could be considered the pretreatment step while the second pass the treatment step.  The applicant does not limit the term pretreatment in any way.
As for claim 31, BHATIA discloses that the liquid is recirculated [Figure 7].  The recirculation meets the collecting limitation for reuse.  Further, BHATIA discloses bleed off which will collect used green liquor dregs [Figure 7].  The term “for reuse” is an intended use of the collected GL dregs.
As for claims 28 and 29, BHATIA I discloses a venturi scrubber which is fed both with pumped circulated alkali solution and the gas [Figure 7] from the venturi scrubber the liquid is injected into the turbulent contact absorber [Figure 7].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748